Citation Nr: 1127553	
Decision Date: 07/22/11    Archive Date: 07/29/11

DOCKET NO.  06-35 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for tinnitus; and if so, whether service connection is warranted.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel



INTRODUCTION


The appellant served on active duty from February 1946 to July 1947 and from March 1948 to March 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the benefits sought on appeal.  The appellant submitted his notice of disagreement with this determination in November 2008, and timely perfected his appeal in March 2009.

In August 2009, the Board, inter alia, denied the appellant's claims.  The appellant subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claims for tinnitus and bilateral hearing loss.  The Court issued a December 2010 Order vacating, in part, the August 2009 Board decision and remanding the appeal for readjudication consistent with the parties' Joint Motion for Remand (JMR).

In accordance with the aforementioned JMR, the Board remanded the claims for further evidentiary development in April 2011.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  See 38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.





	(CONTINUED ON NEXT PAGE)
REMAND

After a thorough review of the appellant's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of the benefits sought on appeal.

The Board notes that additional medical evidence was submitted by the appellant, received at the Board, in June 2011.  Unfortunately, the appellant and/or his representative neglected to indicate whether he wished to waive agency of original jurisdiction (AOJ) consideration of this evidence.  Accordingly, the Board has no choice but to remand this evidence for AMC/AOJ review.  See 38 C.F.R. § 20.1304 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The AMC/AOJ must readjudicate the appellant's claims, considering all of the evidence submitted to VA following the May 2011 Supplemental Statement of the Case (SSOC).

2.  If the claims remain denied, an additional SSOC should be provided to the appellant and his representative.  After they have been afforded an adequate opportunity to respond, these issues should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2010).

